MEMORANDUM OPINION
SEDGWICK, Judge.
In this marital dissolution proceeding, Anne Roe appeals from an order denying her post-trial relief regarding the distribution of marital property. We affirm.
The trial court awarded William assets totaling $106,035 and debts of $1,660, for a net award of $104,375. It awarded Anne assets totaling $102,475, and attorney’s fees of $5,000.
William testified that his gross income in 1985 was $187,680. Anne argues *830he fraudulently concealed his entitlement to this income because at his deposition he had testified he was only entitled to a salary of $56,900, even though he knew his employer had previously decided to pay him the higher amount. She seeks $35,915, which represents half of the net amount of the $187,680 minus the amount of salary actually disclosed before trial.
Anne was not prejudiced at all by the alleged lack of pretrial disclosure. William’s 1985 income was disclosed at trial, reflected in the trial court’s findings of fact and explicitly taken into account by the court in determining her child support and maintenance. William was cross-examined as to how the money was spent and how much remained. Since she received approximately half of the parties' assets, she was not deprived of her share of this income.
Anne also argues that William was entitled to the income in 1984 and 1985, and by “bunching” the income in 1985 he increased his tax liability by $12,000. She requests an award of $6,000 for this “waste” of marital assets.
She cites no evidence that respondent had any control over the timing of his receipt of the income. Nor does she cite any authority suggesting she can hold him liable for negligent tax planning.
DECISION
Affirmed.